DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 and the claim depending therefrom are objected to because of the following informalities:  
	Claim 1 line 2 “the gait” should be corrected to “a gait” for proper antecedent basis
	Claim 1 line 8 “the reduction” should be corrected to “a reduction” for proper antecedent basis
	Claim 1 line 11 “the CPG” should be corrected to “a central pattern generator (CPG)” for proper antecedent basis and to clearly define applicant’s acronym.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1, 6, and 15, applicant discloses a “closed-loop and/or open-loop control unit” that regulates the gait of the user. Applicant’s invention throughout the specification mentions the closed-loop and/or open-loop control unit, but does not provide any information regarding how an open-loop control unit works with this invention is implemented using the captured characteristics from a sensor system (Specification at 009, 0011, 0012, 0018-0020, 0028, 0034-0037, 0042, 0048). Accordingly, examiner is not able to determine whether applicant had possession of an open-loop control unit at the time of filing. 
	Regarding claim 4, the claim recites that levels of fatigue are determined by way of characteristics. Applicant’s disclosure mentions fatigue only during one sentence of the specification, and this sentence merely restates claim language saying that fatigue levels are determined (Specification at Paragraph 0016). Although characteristics and additional characteristics are described throughout the application, there is no description as to how these characteristics are used to determine level of fatigue. Furthermore, there is no suggestion that the characteristics which are described in the original specification are the same ones used to determine levels of fatigue. Accordingly, examiner is not able to determine whether applicant had possession of the claimed invention at the time of filing with respect to determining levels of fatigue of the user. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 15, applicant recites a “closed-loop and/or open-loop control unit” without any further definition of how an open-loop monitoring is achieved. Applicant’s disclosure merely mentions throughout that there is a “closed-loop and/or open-loop unit”. Because there is no definition for open-loop control (i.e. a feed forward cycle in the specification is a closed-loop system) the scope of applicant’s claimed technology is unclear. 
Regarding claim 4, applicant recites determine levels of “fatigue” without any further definition of how fatigue is measured. Applicant’s disclosure merely recites there is a determination of fatigue (Specification at Paragraph 0016). There is no further definition of what constitutes levels of fatigue (i.e. stability of gait motion, perspiration of user, breathing patterns, heart rate determination, blood pressure, etc.) and thus the scope of applicant’s claimed terminology is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP2671559B1 to Sankai et al. (hereinafter “Sankai”).
Regarding claim 1, Sankai discloses A method for carrying out a gait training and/or a gait analysis for improving or modifying the gait of an individual (Fig. 7; Paragraph 0080 “the method of the gait training”) using an apparatus for reducing or varying weight loads on the individual (Fig. 2 gait training system 1; Paragraph 0024 discloses the body weight support device allows for adjustment of weight applied to the legs of the user), 
	wherein the method comprises the capture of physical and/or biometric characteristics of the individual (Paragraph 0053 “tilt of the body” & Paragraph 0074 “autonomous control unit 112 calculates the sole load ratio”. Tilt of the body is a physical characteristic as well as sole load ratio.), 
	wherein the characteristics are captured by a physical and/or physiological sensor system (Paragraph 0053 “gyro sensor” & Paragraph 0070 “insole sensors” taken together to be a sensor system. Tilt is measured by the gyro sensor and sole load ratio is measured via insole sensors. ), and 	
	wherein there is a closed-loop and/or open-loop control of the reduction or variation of weight loads depending on the captured characteristics (Fig. 7 block S116 shows a loop control if gait training is continued for gait of a user based on detection of biopotential signal S105 & calculation of sole load ratio S106, results in control amount of body-weight support S111 if posture of user is unstable S110), 
	characterized in that the CPG activity in the spinal cord of the individual is captured by measuring surrogate signals (Fig. 2 Biopotential Signal Detecting Unit 102; Paragraph 0028 discloses biopotential detection unit detects muscle potential which is transmitted from the brain to the muscle. that are used as additional characteristics for the closed-loop and/or open-loop control of the apparatus for reducing or varying the weight loads (Fig. 7 Detect biopotential signal used for changing amount of body-weight support S115).
Regarding claim 2, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the characteristics and/or the additional characteristics are captured in real time (Fig. 7 evaluation process of user occurs in real time as the user walks).
Regarding claim 3, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the characteristics of the individual comprise their body weight, a walking speed, a ground reaction, a stepping force, a leg and/or foot position, a joint angle, measurement values of the cardiovascular system, a muscle activity or the like  (Paragraph 0071 discloses a load sensor in stabilizer 53 supplies data for the center of gravity unit 104, which determines the tension relief of the user; Other parameters are also determined (Paragraph 0086 joint angle & Paragraph 0088 walking speed)).
Regarding claim 4, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the level of fatigue of the individual is determined by way of the characteristics and/or the additional characteristics (Paragraph 0048 discloses control device 110 determines walking motion of the wearer and whether it is stable or unstable. Stability of the user’s gait is taken to be fatigue as a user’s gait will become more unstable as the user fatigues).
Regarding claim 5, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the surrogate signals comprise electromyographic signals of antagonists and/or agonists involved in the gait (Paragraph 0028 “biopotential signal detecting unit 101 detects a muscle potential according to a force generated by the user”. Muscle potential is taken to 
Regarding claim 6, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the closed-loop and/or open-loop control of the reduction or variation of weight loads depending on the captured characteristics and/or the additional characteristics is implemented in automatic and/or dynamic fashion (Fig. 2 autonomous control unit 112; Paragraph 0041 discloses the autonomous control unit automatically selects the optimum assist pattern based on user parameters which involves changing loads on the user).
Regarding claim 7, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the closed-loop and/or open-loop control of the reduction or variation of weight loads is implemented by a closed-loop and/or open-loop control unit (Fig. 1 control device 110; Paragraph 0032). 
Regarding claim 9, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that an improved gait pattern is produced from the captured characteristics and/or the additional characteristics (Fig. 1 gait training system 1; the system improves a user’s gait).
Regarding claim 10, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises kinetic, kinematic, electromyographic, thermal, optical and/or tactical sensors (Paragraph 0053 discloses a gyro sensor which examiner interprets to be kinetic sensor).
Regarding claim 11, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that the sensor system comprises inertial sensors, pressure sensors, light sensors, weight sensors, force sensors, array sensors, needle electrodes, surface electrodes, or video cameras (Paragraph 0071 discloses a load sensor which is taken to mean a pressure sensor). 
Regarding claim 15, Sankai discloses the method as claimed in claim 1, and further discloses wherein the method is characterized in that monitoring of the closed-loop and/or open-loop control unit is implemented in wireless fashion (Paragraph 0020 discloses a wireless connection of the wearable motion assist device 100 and gait training device 200. The motion assist device contains the control unit which monitors user’s gait.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai in view of US20150134080 to Roh (hereinafter “Roh”).
Regarding claim 8, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that there is a targeted reduction or variation in the weight loads on the individual depending on the additional characteristics, obtained by way of surrogate signals, in the case of load peaks in a stance phase. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which evaluates load peaks in different stance phases (Figs. 3 & 4 show detection of gait phase. Fig. 4 shows detection of peak load at different percentages of gait phase; Paragraph 0091 discloses detection of different gait phases; Paragraph 0105 discloses that EMG data is used to determine walking assist. Walking assist reduces loads on the individual to achieve a steady gait.).

Regarding claim 12, Sankai discloses the method as claimed in claim 1, but does not disclose wherein the method is characterized in that the characteristics and/or additional characteristics captured by way of the sensor system are transferred to a computer. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes sensor information being transferred to a computer (Controller 200; Paragraphs 0178-0179 discloses that the processor in the controller may be a microcomputer, thus the controller as a whole is considered a computer. Paragraph 0009 discloses the controller receives sensor information from EMG sensors on the leg muscles. Thus transferring information to the controller means transferring information to a computer.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gait training method of Sankai to include transfer of sensor information to a computer, as taught by Roh, to provide a known way to transfer electromyographic data to provide appropriate amounts of torque to assist muscular drive of the user (Controller 200; Paragraphs 0009, 0122, 0178, & 0179).
Regarding claim 13, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that the characteristics and/or the additional characteristics are pre-processed in the computer by a processor. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training method which includes a processor which processes sensor information (Paragraph 0124 discloses controller 200 has boundary value processor 220A; Paragraph 0179 discloses a processor as 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gait training method which further includes a processor that pre-processes sensor information, as taught by Roh, in order to provide torque assist to the user based on sensor information (Paragraphs 0124, 0127 & 0179). 
Regarding claim 14, Sankai in view of Roh discloses the method as claimed in claim 12, but Sankai does not disclose wherein the method is characterized in that a transfer of the characteristics from the sensor system to the computer is implemented in wireless fashion. However, Roh demonstrates it was known in the art before the effective filing date of the claimed invention to use a gait training system that transfers information from the sensor system to the computer in a wireless fashion (Paragraph 0069 discloses “signal output from the sensor part 300 may be transmitted to the controller 200 using wired or wireless communication”.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wireless transmission of sensor information to the computer, as taught by Roh, in order to facilitate convenient transfer of sensor information needed to assist the gait of the user (Paragraph 0069). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding gait training apparatuses and methods: US-9782122-B1 to Pulliam; US-20170087392-A1 to Lambert; US-20170027801-A1 to Choi; US-20160367429-A1 to Dolce; US-20160147841-A1 to Gray; US-20150269825-A1 to Tran; US-20130190903-A1 to Balakrishnan; and US-20100152629-A1 to Haas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785               

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785